Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, Claim(s) 1-8, 10, 11, 28, 51, 54, 65, 78, 89, 113, 130, 138, 158, 160, 162, 165, 167, 170, 200, and 201, drawn to products of Formula (IAA), for example, in the reply filed on 10/19/2021 is acknowledged.  Claims 202, 207-210, and 218 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not found free of the prior art, nor has it been found in any database. The search has not been extended as indicated above to the next species because there are no species claimed. The specification is not examined for the next species, only species recited in the claims. The genus has been search to the extent that every possible 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 200 is rejected for not properly incorporating essential subject matter and information into the claim. 

In the instant case, Claim points to Fig. 1 in order to ascertain the structure.
MPEP 2107.05(s) discloses that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant's convenience.”  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Further, the claim is indefinite because it is improper to import limitations from the specification into the claims, see MPEP 2111.01. 

Improper Markush
Claims 1-8, 10, 11, 28, 51, 54, 65, 78, 89, 113, 130, 138, 158, 160, 162, 165, 167, 170, 200, and 201 is/are rejected on the judicially created basis that it contains an improper 

The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed do not share a common structural feature and a common use. For example, there is no functional language to give the reader a clue as to what the compounds do beyond being pharmaceutical. In Claim 1, the undisclosed peptide can be up to 60 residues in length. This is 2060 number of peptides which is 1.152X1078 different peptides. It is estimated that the number atoms in the universe is on the same order of number of peptides claimed.1 There is no Markush that might contain a structure function relationship, just any of the 20 amino acids strung together without any order or defined sequence. Couple that with the Markush of (IAA), for example, the compounds do not share and common structure or any substantial sequence. In response to this rejection, applicants should either amend the claims to recite only the individual; species or grouping of species (Markush) that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from 35 USC § 134 and 37 CFR 41.31 (a) (1).

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8, 10, 11, 28, 51, 54, 65, 78, 89, 113, 130, 138, 158, 160, 162, 165, 167, 170, 200, and 201 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. 


(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to a Markush of unrelated compounds, both in the structure of the moiety of formula IAA and undisclosed peptides without any sequences defined.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the functional characteristics are that which features chemical entities (e.g., a compound or a pharmaceutically acceptable salt and/or hydrate and/or prodrug of the compound) that modulate (e.g., agonize or partially agonize or antagonize) glucagon-GLP-1R”) 15 and/or the gastric inhibitory polypeptide receptor (“GIPR”). The chemical entities are useful, e.g., for treating a subject (e.g., a human) having a disease, disorder, or condition in which modulation (e.g., agonism, partial agonism or antagonism) of GLP-1R and/or GIPR activities is benficial for the treatment or prevention of the underlying pathology and/or symptoms and/or progression of the disease, disorder, or condition.

(5) Method of making the claimed invention:
Peptide synthesis know to skilled peptide artisans. 

Peptide
There are specification shows some example sequences, along with some peptides recited in a Markush format, and those examples do not demonstrate an essential common core structure that provides the intended function, see GT(Xaa3)(Xaa4)SD(Xaa7)S(Xaa9)(Xaa10)(Xaa11)(Xaa12)(Xaa13)(Xaa14)(Xaa15)(Xaa16)(Xaa17)(Xaa18)(Xaa19)(Xaa20)(Xaa21)WL(Xaa24)(Xaa25)(Xaa26)GPSSGAPPP(Xaa36)-R5 on page 78 of the specification. Most positions have unrelated amino acids introducing physical properties that cannot impart the same property to the molecule as a whole.  Twenty of the amino acids can be changed to unrelated amino acids, and this constitutes over half of the molecule. It is believed that a forth category of function can be added to agonize or partially agonize or antagonize to that of non-functional. While having written description for some peptides made (see the elected species for example) identified in the specification, tables, and/or examples, there is 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
No claims are allowed. In the restriction requirement, the Examiner proposed that a common Markush of species be grouped such that a proper search can be made on many species at once. This was not accepted. Applicant elected a species in a Figure to which the Examiner has to translate the sequence and the moieties, one by one, in order to search. This is a tedious and arduous task to place on the Examination process when the sequences appear to be a part of a Markush that can be searched together. The specification is not what is searched. It is suggest that Applicants amend the claims to a sequence of agonist, partial agonist, or antagonist sequences with a narrower moiety of IAA that can be reasonably searched s well as satisfy written description and a proper Markush.  As stated above, STN database does not have any recordation of the structures of Claim 1, nor the sequences which are not in the claims. While the structure of IAA for the elected species was not found associated with Applicant, this might be good an indicator that the species of Compound 65 is free of the prior art. This is likely good news. However, until Applicants work can be associated with the databases, it is speculative on the compounds being free of the prior art. CAS has been notified of the issue on behalf of Applicants, but this cannot be taken as the final step as this is not the Examiners responsibility. Just a courteous step to, perhaps, get the issues resolved. 

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.universetoday.com/36302/atoms-in-the-universe/